Citation Nr: 0618493	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for skin condition on 
body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a skin condition of the body.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The occurrence of the veteran's alleged in-service 
stressors is not verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.304 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  Such notice must be 
made prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ).  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

In this case, VA satisfied its duty to notify by means of 
December 2003 letters from the AOJ to the veteran prior to 
the initial AOJ adjudication, which informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ.  Additionally, the 
veteran was sent a questionnaire so that he could submit 
information in support for his PTSD claim.

Furthermore, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman, 
19 Vet. App. 473 (2006).  As the Board concludes below that 
the preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims folder consist of the veteran's service 
medical records (SMRs), service personnel records, and VA 
post-service medical records from the period of November 1971 
to May 2003.  Also, the RO attempted to obtain medical 
records from both the VA Lowell Outpatient Clinic, and the 
Boston VA Medical Center, but those records were unable to be 
located.

PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
veteran did not serve in combat, alleged stressors must be 
corroborated by service records or other credible supporting 
evidence.  C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that while service personnel records show 
that the veteran participated in "VN Counteroffensive Phase 
II" during his Vietnam service as an assistant land craft 
crewman, mere participation in an operation is not sufficient 
to establish participation in combat.  See VAOPGCPREC 12-99.  
In the instant case, the record contains no evidence to 
suggest that the veteran engaged in combat with the enemy.  
The veteran's DD 214 and service personnel records do not 
reflect that the veteran received a combat-related award or 
citation or designation of participation in combat.  
Accordingly, pursuant to VA regulations, the record must 
contain credible supporting evidence that the claimed in-
service stressors occurred.  38 C.F.R. § 3.304(f).

The veteran claims three in-service stressors: (1) that in 
February 1967 mortar fragmentation injured his right leg; (2) 
that in April 1967 a 50 caliber gun exploded in his face; and 
(3) that in June and July 1967 he was exposed to Agent 
Orange.  A February 1973 radiographic examination showed a 
metallic foreign body (shrapnel fragment) in the soft tissue 
over the right frontoparietal area of the veteran's head.  
However, the veteran's service medical records, while showing 
that the veteran sought medical treatment numerous times 
while in service, do not indicate that the veteran ever 
sought medical treantment for any shrapnel injury to either 
his head or leg.  Nor does the veteran's separation 
examination report indicate that the veteran suffered a head 
or leg injury from a mortar or gun while in service.  
Furthermore, in his separation medical report, the veteran 
reported a number of medical problems he suffered while in 
service but did not include a head or leg injury, explicitly 
denied a history of head injury, and reported that he 
suffered no other injuries than those he listed on the 
report.  Therefore, the Board cannot consider his first two 
claimed stressors to be verified.

The Board does not consider the veteran's reported exposure 
to Agent Orange to be a verified stressor.  The record 
indicates that the veteran never complained of or sought 
treatment for Agent Orange exposure while in service.  There 
is no evidence that any exposure to Agent Orange in service 
produced a response involving intense fear, helplessness or 
horror.  To the extent that the veteran claims service 
connection for a skin disability related to his Agent Orange 
exposure, the matter is addressed below.

In the absence of credible evidence corroborating the 
veteran's statements as to his in-service stressors, the 
Board cannot conclude that the requirements of 38 C.F.R. 
§ 3.304(f) have been met.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).  Because the 
Board concludes that the preponderance of the evidence is 
against the service connection claim for PTSD, the benefit- 
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The veteran claims that his skin rash was incurred in or 
related to his service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2005)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2005); see 38 C.F.R. § 3.309 (2005).

The veteran's SMRs show that he was not found to have had a 
skin condition prior to service, and that in service he was 
treated for tinea versicolor, contact dermatitis, and 
urticaria.  Post-service medical records show continuous 
treatment for his skin condition from November 1971 to May 
2003.  The treatment records include diagnoses of tinea 
versicolor and dermatitis, as well as descriptions of the 
skin condition as affecting his chest and trunk in March 1983 
and December 2002, respectively.  The record does not, 
however, contain an opinion as to whether the veteran's 
current skin condition was due to or incurred during his 
service.  Therefore, a VA examination, whereby the examiner 
has the benefit of the evidence contained in the claims 
folder, is needed to determine the nature and etiology of the 
veteran's current skin condition.

Finally, in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be given to the veteran, pursuant 
to the Court's decision in Dingess/Hartman.  The notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
skin condition.  The claims folder must 
be made available to, and reviewed by, 
the examining physician prior to the 
examination so that pertinent aspects 
of the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had 
the claims folder.  Based on 
examination findings, medical 
principles, and historical records, 
including the service medical records, 
the examiner should specifically state 
whether it is at least as likely as not 
that any current skin condition of the 
veteran had its onset during his period 
of service from August 1966 to August 
1968, or is the result of in-service 
exposure to herbicides.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


